DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 9-10 of Cho et al. U.S. Patent No. 10,845,646 hereinafter Cho ‘646. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Cho discloses (claims 1 and 9-10) a display apparatus comprising: a display panel; a plurality of light emitting diodes (LEDs) disposed behind the display panel and spaced from the display panel to emit light toward the display panel: a bottom chassis configured to accommodate the plurality of LEDs; and a reflective member disposed on the bottom chassis and configured to reflect light incident thereon toward the display panel, wherein the reflective member comprises: a reflective bottom portion, and a reflective inclined portion obliquely formed to face a rear surface of the display panel, wherein the reflective inclined portion comprises: a plurality of first regions that respectively correspond to LEDs, among the plurality of LEDs, being located adjacent to the reflective inclined portion, and a plurality of second regions, wherein each of the plurality of second regions is provided between two neighboring first regions, the plurality of first regions comprise a plurality of light adjusting members including at least one among slits, a rectangular hole, and an oval hole, each of the plurality of second regions has a reflective characteristic different from a reflective characteristic of a neighboring first region, the plurality of second regions and neighboring first regions are on the reflective inclined portion having a uniform incline angle with respect to a side edge of the reflective bottom portion, each of the plurality of first regions comprises a group of light adjusting members, among the plurality of light adjusting members, and the group of light adjusting members of each of the plurality of first regions is disposed to correspond to one of the LEDs disposed adjacent to the reflective inclined portion.
Regarding claim 5, Cho discloses (claim 6) each of the plurality of second regions has the reflective characteristic different from the reflective characteristic of each of the plurality of first regions such that each of the plurality of second regions reflects more light than each of the plurality of first regions.
Regarding claim 6, Cho discloses (claim 1) the group of light adjusting members of each of the plurality of first regions is disposed to correspond to one of the LEDs disposed adjacent to the reflective inclined portion.
Regarding claim 7, Cho discloses (claims 1 and 9) a display apparatus comprising: a display panel; a plurality of light emitting diodes (LEDs) disposed behind the display panel and spaced from the display panel to emit light toward the display panel: a bottom chassis configured to accommodate the plurality of LEDs; and a reflective member disposed on the bottom chassis and configured to reflect light incident thereon toward the display panel, wherein the reflective member comprises: a reflective bottom portion, and a reflective inclined portion obliquely formed to face a rear surface of the display panel, wherein the reflective inclined portion comprises: a plurality of first regions that respectively correspond to LEDs, among the plurality of LEDs, being located adjacent to the reflective inclined portion, and a plurality of second regions, wherein each of the plurality of second regions is provided between two neighboring first regions, the plurality of first regions comprise a plurality of light adjusting members provided in a hole type, each of the plurality of second regions has a reflective characteristic different from a reflective characteristic of a neighboring first region, the plurality of second regions and neighboring first regions are on the reflective inclined portion having a uniform incline angle with respect to a side edge of the reflective bottom portion, and the two neighboring first regions have more light adjusting members, respectively, than one of the plurality of second regions disposed therebetween.
Regarding claim 8, Cho discloses (claims 9-10) the plurality of light adjusting members comprise at least one among slits, a rectangular hole, and an oval hole.
Claims 2-4 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5, 8-11, and 15-18 of Cho et al. U.S. Patent No. 10,845,646 hereinafter Cho ‘646 in view of Cho et al. U.S. Patent No. 9,785,008 hereinafter Cho ‘008.
Regarding claim 2, Cho ‘646 does not necessarily disclose at least one of the plurality of light adjusting members comprises the slits extending in parallel with a front surface of the bottom chassis.
Cho ‘008 discloses (claims 2-3, 8-9, 15-16) at least one of the plurality of light adjusting members comprises the slits extending in parallel with a front surface of the bottom chassis.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of Cho’ 008 to reduce generation of hotspots.
Regarding claim 3, Cho ‘646 does not necessarily disclose at least one of the plurality of light adjusting members comprises the rectangular hole extending in parallel with a front surface of the bottom chassis.
Cho ‘008 discloses (claims 2, 4, 8, 10, 15, 17) at least one of the plurality of light adjusting members comprises the rectangular hole extending in parallel with a front surface of the bottom chassis. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of Cho’ 008 to reduce generation of hotspots.
Regarding claim 4, Cho ‘646 does not necessarily disclose at least one of the plurality of light adjusting members comprises the oval hole extending in parallel with a front surface of the bottom chassis.
Cho ‘008 discloses (claims 2, 5, 8, 11, 15, 18) at least one of the plurality of light adjusting members comprises the oval hole extending in parallel with a front surface of the bottom chassis. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of Cho’ 008 to reduce generation of hotspots.
Regarding claim 9, Cho ‘646 does not necessarily disclose at least one of the plurality of light adjusting members comprises the slits extending in parallel with a front surface of the bottom chassis.
Cho ‘008 discloses (claims 2-3, 8-9, 15-16) at least one of the plurality of light adjusting members comprises the slits extending in parallel with a front surface of the bottom chassis.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of Cho’ 008 to reduce generation of hotspots.
Regarding claim 10, Cho ‘646 does not necessarily disclose at least one of the plurality of light adjusting members comprises the rectangular hole extending in parallel with a front surface of the bottom chassis.
Cho ‘008 discloses (claims 2, 4, 8, 10, 15, 17) at least one of the plurality of light adjusting members comprises the rectangular hole extending in parallel with a front surface of the bottom chassis. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of Cho’ 008 to reduce generation of hotspots.
Regarding claim 11, Cho ‘646 does not necessarily disclose at least one of the plurality of light adjusting members comprises the oval hole extending in parallel with a front surface of the bottom chassis.
Cho ‘008 discloses (claims 2, 5, 8, 11, 15, 18) at least one of the plurality of light adjusting members comprises the oval hole extending in parallel with a front surface of the bottom chassis. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of Cho’ 008 to reduce generation of hotspots.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871